DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,771,952 in view of SONG (US 2020/0092941).
Application No. 17/013,304
U.S. Patent No. 10,771,952
1. A method using Internet Key Exchange Protocol version 2 (IKEv2) procedures at an evolved packet data gateway (ePDG) for providing emergency numbers, the method comprising:

    receiving an IKEv2 request message comprising a request for emergency number information from a user equipment (UE); and



    transmitting to the user equipment an IKEv2 response message, the IKEv2 response message including an indicator of an empty list of emergency numbers a list of local emergency numbers and a mobile country code (MCC), and wherein the IKEv2 response message causes the UE to overwrite a previously received list of local emergency numbers.
at a network node in a non-Third Generation Partnership Project (3GPP) network for providing emergency codes, the method comprising: 

receiving a request message from a user equipment (UE) at the network node, the request message comprising a request for emergency number information and a mobile country code (MCC); and

    transmitting, to the user equipment from the network node, a response message, the response message including an indicator of an empty list of emergency numbers, wherein the response message with the indicator causes the UE to overwrite a previously received list of local emergency numbers with the empty list.

(i.e., network node) comprising
a processor;
a communication subsystem supporting the Internet Key Exchange Protocol version 2 (IKEv2) for providing emergency numbers, wherein the ePDG is configured to:
     receive a request message comprising a request for emergency number information from a user equipment (UE); and
    
    transmit to the user equipment, a response message, the response message including an indicator of an empty list of emergency numbers and a mobile country code (MCC), wherein the response message causes the UE to overwrite a previously received list of local emergency numbers.
8. A network node configured to provide emergency codes, the network node comprising: a processor; and 
a communications subsystem, 

wherein the network node is configured to: 

    receive a request message from a user equipment (UE), the request message comprising a request for emergency number information and a mobile country code (MCC); and 
   transmit, to the user equipment from the network node, a response message, the response message including an indicator of an empty list of emergency numbers, wherein the response message with the indicator causes the UE to overwrite a previously received list of local emergency numbers with the empty list.

	
11. A non-transitory computer-readable medium containing instructions which, when executed, cause an evolved packet data gateway (ePDG) (i.e., network node) to perform operations comprising:

    receiving a request message comprising a request for emergency number information from a user equipment (UE); and

    transmitting to the user equipment, a response message, the response message including an indicator of an empty list of emergency numbers a list of local emergency numbers and a mobile country code (MCC), wherein the response message causes the UE to overwrite a previously received list of local emergency numbers.
15. A non-transitory computer readable medium for storing instruction code for obtaining emergency codes, where the instruction code, when executed by a processor of a network node causes the network node to: 

    receive a request message from a user equipment (UE), the request message comprising a request for emergency number information and a mobile country code (MCC); and 
    transmit, to the user equipment from the network node, a response message, the response message including an indicator of an empty list of emergency numbers, wherein the response message with the indicator causes the UE to overwrite a previously received list of local emergency numbers with the empty list.




	Claims 1, 6, and 11 of Application No. 17/013,304 are directed to the same invention of claims 1, 8, and 15, respectively, of U.S. Patent No. 10,771,952, except that U.S. Patent No. 10,771,952 does not particularly disclose wherein the network node is an evolved packet data gateway (ePDG) and using Internet Key Exchange Protocol version 2 (IKEv2) procedures for requesting emergency numbers (i.e., IKEv2 request message) and transmitting the response message (i.e., IKEv2 response message). 
	However, Song teaches an evolved packet data gateway (ePDG) (p. [0019], [0092]) using Internet Key Exchange Protocol version 2 (IKEv2) procedures for requesting emergency numbers (i.e., IKEv2 request message) and receiving a response message (i.e., IKEv2 response message) with emergency numbers (p. [0095], [0099]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify U.S. Patent No. 10,771,952 with the teachings of Song, since such a modification would allow the network node and UE to communicate for requesting and receiving emergency numbers via a security protocol, thus protecting the communication exchanges.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 4, 7, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,771,952 in view of SONG (US 2020/0092941). 
Regarding claim 2, the combination of U.S. Patent No. 10,771,952 and Song disclose the method of claim 1, Song discloses wherein the IKEv2 request message is an IKE_AUTH request (p. [0095]).
Regarding claim 4, the combination of U.S. Patent No. 10,771,952 and Song disclose the method of claim 1, Song discloses wherein the IKEv2 response message is an IKE_AUTH response (p. [0099]).
Regarding claim 7, the combination of U.S. Patent No. 10,771,952 and Song disclose the ePDG of claim 6, Song discloses wherein the IKEv2 request message is an IKE_AUTH request (p. [0095]).
Regarding claim 9, the combination of U.S. Patent No. 10,771,952 and Song disclose the ePDG of claim 6, Song discloses wherein the IKEv2 response message is an IKE_AUTH response (p. [0099]).
Regarding claim 12, the combination of U.S. Patent No. 10,771,952 and Song disclose the non-transitory computer readable medium of claim 11, Song discloses wherein the IKEv2 request message is an IKE_AUTH request (p. [0095]).
Regarding claim 14, the combination of U.S. Patent No. 10,771,952 and Song disclose the non-transitory computer readable medium of claim 11, Song discloses wherein the IKEv2 response message is an IKE_AUTH response (p. [0099]).

7.	Claims 3, 5, 8, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,771,952 and SONG in view of KISS et al. (US 2017/0006514).
Regarding claim 3, the combination of U.S. Patent No. 10,771,952 and Song disclose the method of claim 1, but does not particularly disclose wherein the IKEv2 request message comprises CFG_REQUEST configuration payload.
However, Kiss teaches wherein the IKEv2 request message comprises CFG_REQUEST configuration payload (p. [0017]; the communication device can request an emergency service connection using an extension of an IKEv2 signaling in a CFG_REQUEST configuration payload and receives a reply that indicates support for the emergency services connection signaling message in a CFG_REPLY configuration payload). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Song with the teachings of Kiss, since this type of message is standard of the IKEv2 signaling protocol for requesting information about emergency services, as suggested by Kiss (see p. [0017]). 
Regarding claim 5, the combination of U.S. Patent No. 10,771,952 and Song disclose the method of claim 1, but does not particularly disclose wherein the IKEv2 response message comprises a CFG_REPLY configuration payload.
However, Kiss teaches wherein the IKEv2 response message comprises a CFG_REPLY configuration payload (p. [0017]; the communication device can request an emergency service connection using an extension of an IKEv2 signaling in a CFG_REQUEST configuration payload and receives a reply that indicates support for the emergency services connection signaling message in a CFG_REPLY configuration payload). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Song with the teachings of Kiss, since this type of message is standard of the IKEv2 signaling protocol for receiving information about emergency services, as suggested by Kiss (see p. [0017]). 
Regarding claim 8, the combination of U.S. Patent No. 10,771,952 and Song disclose the ePDG of claim 6, but does not particularly disclose wherein the IKEv2 request message comprises CFG_REQUEST configuration payload.
However, Kiss teaches wherein the IKEv2 request message comprises CFG_REQUEST configuration payload (p. [0017]; the communication device can request an emergency service connection using an extension of an IKEv2 signaling in a CFG_REQUEST configuration payload and receives a reply that indicates support for the emergency services connection signaling message in a CFG_REPLY configuration payload). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Song with the teachings of Kiss, since this type of message is standard of the IKEv2 signaling protocol for requesting information about emergency services, as suggested by Kiss (see p. [0017]). 
Regarding claim 10, the combination of U.S. Patent No. 10,771,952 and Song disclose the ePDG of claim 6, but does not particularly disclose wherein the IKEv2 response message comprises a CFG_REPLY configuration payload.
However, Kiss teaches wherein the IKEv2 response message comprises a CFG_REPLY configuration payload (p. [0017]; the communication device can request an emergency service connection using an extension of an IKEv2 signaling in a CFG_REQUEST configuration payload and receives a reply that indicates support for the emergency services connection signaling message in a CFG_REPLY configuration payload). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Song with the teachings of Kiss, since this type of message is standard of the IKEv2 signaling protocol for receiving information about emergency services, as suggested by Kiss (see p. [0017]). 
Regarding claim 13, the combination of U.S. Patent No. 10,771,952 and Song disclose the non-transitory computer-readable medium of claim 11, but does not particularly disclose wherein the IKEv2 request message comprises CFG_REQUEST configuration payload.
However, Kiss teaches wherein the IKEv2 request message comprises CFG_REQUEST configuration payload (p. [0017]; the communication device can request an emergency service connection using an extension of an IKEv2 signaling in a CFG_REQUEST configuration payload and receives a reply that indicates support for the emergency services connection signaling message in a CFG_REPLY configuration payload). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Song with the teachings of Kiss, since this type of message is standard of the IKEv2 signaling protocol for requesting information about emergency services, as suggested by Kiss (see p. [0017]). 
Regarding claim 15, the combination of U.S. Patent No. 10,771,952 and Song disclose the non-transitory computer-readable medium of claim 11, but does not particularly disclose wherein the IKEv2 response message comprises a CFG_REPLY configuration payload.
However, Kiss teaches wherein the IKEv2 response message comprises a CFG_REPLY configuration payload (p. [0017]; the communication device can request an emergency service connection using an extension of an IKEv2 signaling in a CFG_REQUEST configuration payload and receives a reply that indicates support for the emergency services connection signaling message in a CFG_REPLY configuration payload). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Song with the teachings of Kiss, since this type of message is standard of the IKEv2 signaling protocol for receiving information about emergency services, as suggested by Kiss (see p. [0017]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643